I.
Sherwood, C. J.
Whatever rights were acquired by relator under and by virtue of the law approved March 19th, 1870, (Sess. Acts, 138,) were preserved to it by the act •approved March 12th, 1875. Sess. Acts, 145. Eor even though it be conceded that section 93 of the act approved March 26th, 1874, repealed all acts and parts of acts inconsistent therewith; yet the act of 1875, supra, in amending section 93, makes express proviso that the rights acquired or liabilities incurred by any district formed by virtue of *631the act of 1870, should remain and be enforceable in the same manner as before. There can be no question, therefore, as to respondent’s liability, nor the justness of relator’s claim.
II.
It is not material that the final order of the circuit court does not conform to the prayer in the petition nor to the mandatory clause in the alternative writ. The circuit court had the right to conform its final order to the facts established. Osage Valley, etc., R. R. Co. v. County, Court of Morgan Co., 53 Mo. 156. Judgment affirmed.
All concur.